DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made in the reply filed on 5/9/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “patient stabilization device” in claim 3 with specification support in published [0101].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, it appears ‘configured to be’ should be placed before ‘fixed’ to clearly set forth the fixture relative the patient.
In claim 1, line 14, it appears ‘a patient’ should be ‘the patient’ as the term is previously introduced.
In claim 1, line 27, ‘of the base’ should be placed after ‘markers’ to set forth which particular markers are being referred to.
In claim 2, line 2, ‘of the base’ should be placed after the first ‘positions’ to set forth which particular positions are being referred to.
In claim 5, line 4, ‘the contact’ should be ‘a contact’ as this appears to be different than the contact in line 3.
In claim 6, instances of ‘the plurality of tracking markers’ and ‘the tracking markers’ are unclear as to which particular markers are being referred to (claim 1 refers to markers of the fixture and also of the base).
In claim 6, line 8, ‘the programming’ lacks antecedence.
In claim 6, line 10, ‘the dynamic reference base’ lacks antecedence.
In claim 9, ‘the contacts’ is unclear (see claim 5 issue).
In claim 12, line 1, ‘navigation system’ would invoke a 112f interpretation but there is no support in the specification regarding the structure that this system corresponds to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cameron et al (US Pub 2018/0325610 -cited by applicant).
Re claim 1: Cameron discloses a surgical robot system for surgery on an anatomical feature of a patient, comprising: 
a surgical robot [0048; see robot 102]; 
a robot arm connected to the surgical robot [0048; arm 104]; 
an end-effector connected to the robot arm [0048; effector 112]; 
a registration fixture that is fixed with respect to the patient [0088; fixture 1410]; 
at least one plurality of tracking markers that are fixed with respect to the registration fixture [0088; see markers 1420]; 
a processor circuit [0166; processor 2007]; 
a memory accessible by the processor circuit, the memory including machine readable instructions [0166; memory 2009 with instructions]; wherein the machine readable instructions are configured to cause the processor circuit: 
to determine, based on a first image volume comprising an anatomical feature of a patient, a first set of tracking marker positions for each tracking marker of the plurality of tracking markers [0091; see the registration fixture 1410 in image space with a pattern of markers 1420/1422]; 
to determine, based on the first set of tracking marker positions, a first position and a first orientation of the registration fixture with respect to the robot arm of the surgical robot [0048, 0091; see the robot markers 118 and the navigation pattern of markers 1420]; 
to determine, based on the first position and the first orientation of the registration fixture with respect to the robot arm, a corresponding position and orientation of the anatomical feature with respect to the robot arm [0091; see the location and orientation of the targeted anatomical structure];  
to control the robot arm based on the corresponding position and orientation of the anatomical feature with respect to the robot arm [0036; see the navigating of the robot to the desired anatomical target]; 
wherein the registration fixture includes a detachable base having the plurality of tracking markers mounted thereto, and a mount to which the detachable base is securable [0085, 0087, 0092; see mount 1402 coupled to a dynamic reference base, which is used as a registration fixture]; 
wherein the mount is adapted, after determination of the first set of tracking marker positions, to removably receive the detachable base to position the tracking markers in respective positions corresponding to the previously determined first set of tracking marker positions [0085, 0092; see the mount 1402 and DRB 1404 removably received therewith, such that markers 1408 of the base correspond to the first set of markers]
Re claim 2: The detachable base comprises a dynamic reference base, and wherein the tracking marker positions correspond to registered positions [0085; see the DRB with markers 1408].
Re claim 3: The system comprising a patient stabilization device; and wherein the dynamic reference base is detachably affixed to the patient stabilization device (Figure 10; see stabilization device 1402 or 1410).
Re claim 12: The robotic system includes a navigation system having programming, when executed, to perform navigational functions pre-operatively and in a non- sterile environment, the navigation functions including marking incisions and performing navigation integrity checks [0145, 0166; see the “incision” and see the robotic navigation system performing the operations of Fig 23]; 
wherein the navigation functions are executable pre-operatively after the determination of the first set of tracking marker positions and the first position and the first orientation of the registration fixture [0088; see registration fixture 1410 and markers 1420 to preoperatively determine marker positions]; 
wherein the navigation functions are executable intra-operatively after detachment and reattachment of the base to the mount and after determination of identity of the first set of tracking marker positions with a second set of the tracking marker positions [0085; see the DRB that is detachable/retachable after identifying marker positions of the fixture and of the base].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al (US Pub 2018/0325610 -cited by applicant).
Re claim 4: Cameron discloses a kinematic mount operable to urge a plurality of opposing portions of the mount and the base to predetermined mating positions [0080 see the kinematic mount], but does not disclose the predetermined mating positions characterized by respective angular orientations that vary by less than 15% between successive detachments and reattachments of the mount and the base. However, it would have been obvious to the skilled artisan to characterize orientations that vary by less than 15% through routine experimentation and thereby achieve predictable results.

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al (US Pub 2018/0325610 -cited by applicant), as applied to claim 1, in view of Shelton, IV et al (US Pub 2014/0305995 -cited by applicant).
Re claim 5: Cameron discloses all features except that the detachable base and the mount are positionable in a single orientation by at least one keyed flange and a plurality of mounting members at respective, spaced mounting locations, the mounting members comprising a contact on one of the mount and the base and at least one receiving pin for engaging the contact on the other of the mount and the base. However, Shelton teaches of a robotic surgical system with removable housing wherein the system includes extending flanges and pins [0225; see the flanges 3823a, 3823b and pins 3827, 3875]. It would have been obvious to the skilled artisan to modify Cameron, to include the flanges and pins to position the detachable base and the mount as taught by Shelton, as such would facilitate detachment of the base in a single orientation.
Re claim 6: Cameron discloses a plurality of tracking markers comprises four of the tracking markers at spaced locations defining corners of a quadrilateral (Figure 10; see the markers 1408 at four points];  
wherein the detachable base is removably mountable at a central location relative to the quadrilateral defined by the tracking markers [0087, 0092, Figure 10; see the base 1404 that is removably mounted at a central location of 1406]; 
wherein the distances between the mounting locations and the tracking markers comprise registered verification values (Figure 10; see markers 1408 that are tracking markers for verifying location); and 
wherein the programming includes instructions, when executed, to compare first and second sets of the verification values corresponding to pre-operative and intra- operative attachments of the dynamic reference base and to determine substantial identity or non-identity of the two sets of verification values [0085, 0091; see markers 1408 for determining verification values which are then compared with fiducial marker positions].
Re claims 7, 8, 9: Cameron discloses the mount comprises a mounting surface having a center area and portions extending therefrom to terminate in an arcuate perimeter (Figure 10; see portion 1406 that has a central area with the arcs of base 1404); but does not disclose the at least one receiving pin comprises respective sets of receiving pins at radially spaced locations on the mounting surface or that the sets of pins comprise a pair of cylindrical pins and the contacts comprise respective, hemispherical surfaces engaging opposing portions on each of the two pins of the respective pairs of pins. However, Shelton teaches of a robotic surgical system with removable housing wherein the system includes respective sets of pins [0225; see the pins 3827, 3875]. It would have been obvious to the skilled artisan to modify Cameron, to include the sets of pins to position the detachable base and the mount as taught by Shelton, as such would facilitate detachment and mounting of the base. Further, it would have been obvious to the skilled artisan that the arcuate perimeter comprises a circle and the respective locations of the sets of pins are radially spaced by arcs ranging from about 120° to about 130°. Such would be attained through routine experimentation and thereby achieve predictable results.
Re claims 10, 11: Cameron discloses all features except that the keyed flange is located relative to the mounting members to restrict connection of the base and the mount to a single orientation relative to the registration fixture; and the keyed flange comprises mating portions located on respective opposing surfaces of the mount and the base; and the mating portions of the keyed flange comprise a post extending from one of the mount and the base and a cut-out formed in the other of the mount and the base, the cut-out adapted to receive the post therein when the base and the mount are connected in the single orientation. However, Shelton teaches of a robotic surgical system with removable housing wherein the system includes extending flanges and pins [0225; see the mating flanges 3823a, 3823b including a post structure and corresponding cut-out]. It would have been obvious to the skilled artisan to modify Cameron, to include the flanges located relative to the mounting members and corresponding post and cut-out to position the detachable base and the mount as taught by Shelton, as such would facilitate detachment of the base in a single orientation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793